Citation Nr: 1043220	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, to include as secondary to 
service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1966 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a February 2008 rating decision in which the RO, inter alia, 
denied service connection for anxiety and depression.  In May 
2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in January 2009.  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

In a January 2009 progress note, a VA psychologist diagnosed the 
Veteran with major depression secondary to chronic tinnitus, a 
service-connected disability.  However, that opinion is not 
supported by a stated rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 300-01 (2008) (noting that to have probative 
value a medical opinion must contain a rationale for the 
conclusion).  The Board also notes that the record includes no 
other medical opinion evidence that supports the claim for 
service connection.  In prior treatment records from the Tulsa, 
Oklahoma VA Outpatient Clinic, the same VA psychologist, along 
with other examiners, attributed the Veteran's depressive 
disorder to erectile dysfunction, which is not a service-
connected disability.  

Under these circumstances, further examination and medical 
opinion is needed to resolve the claim for service connection.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
psychiatric examination, by a VA psychiatrist or psychologist (or 
a psychiatrist or psychologist contracted by VA), at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, may result in a 
denial of the claim for service connection for an acquired 
psychiatric disorder (as the original claim will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

The record reflects that there are outstanding VA medical records 
which may be pertinent to the claim.  On his VA Form 9, the 
Veteran indicated that he has been receiving treatment for a 
mental condition for the past 18 months.  The claims file 
contains VA medical records from the VA Medical Center (VAMC) in 
Muskogee, Oklahoma, in particular the Tulsa VA Outpatient Clinic, 
from February 2007 to May 2008.  Additionally, the Veteran 
submitted a January 2009 progress note.  This indicates that 
there are VA treatment records from May 2008 through at least 
January 2009; however, there is no evidence that the RO requested 
or obtained these records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the Muskogee VAMC any outstanding records of mental 
health evaluation or treatment, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim for service connection for an 
acquired psychiatric disorder.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Muskogee 
VAMC all outstanding pertinent records of 
mental health evaluation and/or treatment, to 
specifically include any Tulsa Outpatient 
Clinic records since May 2008.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file. 

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA psychiatric 
examination, by a VA psychiatrist or 
psychologist (or a psychiatrist or 
psychologist contracted by VA), at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
psychiatrist or psychologist designated 
to examine the Veteran, and the report 
of examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current psychiatric disability(ies).  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
(1) had its onset in or is medically related 
to service, or (2) was caused or is 
aggravated by service-connected hearing loss 
and tinnitus.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from aggravation.  

In rendering the requested opinions, the 
examiner should specifically consider the 
service treatment records, the January 2009 
VAMC progress note, and the Tulsa outpatient 
treatment records, as well as the Veteran's 
contentions.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted-to include 
attempting to verify any identified 
stressors, if needed-the RO should 
readjudicate the claim for service connection 
for an acquired psychiatric disorder in light 
of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


